Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two


                                                                                           December 15, 2015




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

 STATE OF WASHINGTON,                                                   No. 46703 -8 -II


                                Respondent,                       UNPUBLISHED OPINION


        V.



 FRANK JUNIOR RUCKER,




       WORGEN, A.C. J. —     Frank Junior Rucker appeals his conviction for felony violation of a

domestic violence no contact order. He argues that the State presented insufficient evidence that


he knowingly made contact with the protected party. We disagree and affirm Rucker' s

conviction.



                                                  FACTS


       On May 29, 2014, Rucker was driving his van in Aberdeen with two passengers in the

rear compartment, one of whom was Kelly Eidsmoe. At the time, a valid domestic violence no

contact order prohibited   Rucker from   having   contact with   Eidsmoe. The   rear compartment of
No. 46703 -8 -II



the van was partitioned from the front compartment by a thin bed sheet that partially obstructed

the view. The van' s rear and middle doors did not open, so the rear compartment was accessible


only by the van' s front doors.

         A police officer attempted to stop Rucker' s van after running the license plate and

learning that an arrest warrant existed for the registered owner. The officer activated her squad

car' s emergency lights, but Rucker did not yield. The officer then activated her car' s siren, but

Rucker still did not yield. Eventually, however, Rucker stopped when he reached a dead end,

and the officer approached.


         When asked, Rucker told the officer that there, were two people in the van. Rucker told

the officer that his name was Michael Junior Park. He also said that he .was born on August 16,

1954— nearly 60      years earlier, at    that time— but that he was 47 years old. When the officer


asked   him if he   owned   the   van,   he   said, "   No. Frank is the   owner."   Report of Proceedings at 49.


However, when the officer searched the van, she found Rucker' s wallet, inside of which was


identification showing his correct name and birth date.

         A male passenger emerged from the back of the van,. but Eidsmoe remained inside.

Officers discovered Eidsmoe and questioned her. She told them her name, and they

subsequently discovered the valid no contact order prohibiting Rucker from being within 500

feet of her. The officers then informed Rucker he was under arrest for violation of the order, to

which he expressed no surprise.




                                                              0)
No. 46703 -8 -II



         The State charged Rucker with felony violation of a no contact order and making a false

or misleading statement to a police officer. At trial, both officers present at. the scene of

Rucker' s stop and arrest testified, as did Rucker himself. The jury found Rucker guilty of

violating the no contact order but did not reach a verdict on the false statement charge.

         Rucker now appeals his resulting conviction for felony violation of a domestic violence

no contact order



                                                  ANALYSIS


         Rucker argues that the State failed to produce sufficient evidence to support a finding

beyond a reasonable doubt that Rucker knowingly violated the no contact order. We disagree.

         Evidence is sufficient to support a criminal conviction if,viewing the evidence in the

light most favorable to the State, any rational trier of fact could have found the defendant guilty
beyond   a reasonable   doubt. State    v.   Homan, 181 Wash. 2d 102, 105, 330 P.3d 182 ( 2014). In


evaluating a sufficiency of the evidence claim, we assume the truth of the State' s evidence and

all reasonable inferences drawn from that evidence. Id. at 106. We defer to the trier of fact' s

resolution of conflicting testimony and evaluation of the persuasiveness of the evidence. Id. In

evaluating the sufficiency of the evidence, we consider circumstantial evidence as reliable as

direct evidence. State v. Smith, 185 Wash. App. 945, 957, 344 P.3d 1244, revie-w, denied, 183
Wash. 2d 1011 ( 2015).


         To convict a defendant charged with violation of a no contact order, the State must prove


beyond a reasonable doubt that ( 1) the defendant willfully contacted (2) a person protected by a
valid no contact order, (   3) with knowledge of the no contact order. RCW 10. 99. 050; State v..

Sisemore, 114 Wn.    App.    75, 78, 55 P.3d 1178 ( 2002). "     A defendant acts willfully if he acts

knowingly   with respect    to the   material elements,
                                                            including   the   contact element."   Sisemore, 114




                                                       91
No. 46703 -8 -II



Wn. App. at 78. This is consistent with the " to convict" jury instruction given by the trial court

for felony violation of a court order, requiring that the defendant knew of the order and

knowingly violated        a portion of        A person acts knowingly if "he or she is aware of a fact,

facts,   or circumstances or result        described   by   a statute   defining   an offense."   RCW


9A.08. 010( 1)( b)( i).    However, a person does not knowingly violate a contact prohibition in a

situation in which the defendant " accidentally or inadvertently contacted [ the protected parry] but

immediately broke         it   off."   Sisemore, 114 Wash. App. at 78.

          Assuming the truth of the State' s evidence and viewing it in the light most favorable to

the State, the evidence supports a finding beyond a reasonable doubt that Rucker knowingly

violated the no contact order. Testimony established that Rucker initially failed to stop when the

police attempted to pull him over, and then he attempted to conceal his identity when stopped by

police. Similarly, Eidsmoe remained in the van during the stop, even though the other passenger

exited. The jury reasonably could have inferred from this circumstantial evidence that both

Rucker and Eidsmoe were aware that she was in his vehicle in violation of the no contact order,

and were attempting to conceal Eidsmoe' s presence and the violation from police. Moreover,

the jury could have inferred Rucker' s knowledge of Eidsmoe' s presence from the evidence that

Rucker was driving the van with at least. partial visibility of the rear compartment in which

Eidsmoe was found and that Eidsmoe could not have entered the van from behind the partition

sheet. In the aggregate, sufficient evidence supported a finding that Rucker knowingly violated

the order.




                                                              C!
No. 46703 -8 -II



                                         CONCLUSION


        We hold that sufficient evidence supported the jury' s verdict. Accordingly, we affirm

Rucker' s conviction.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06.040,

it is so ordered.




                                                   B            C. J.
 We concur:
                                                        GE


MELNICK, J.




 SUTT01